DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/766,965, filed on 09 April 2018.
Specification
The disclosure is objected to because of the following informalities: On page 1, the status of the parent application should be updated (including application number, filing date and patent number).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
             In claim 9, line 7, the term “preferably” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8, 10-12 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Danforth et al (Danforth I, U.S. Patent 5,738,817 A).
             Regarding claim 1, Danforth I (see the entire document, in particular, col. 1, lines 13-20; col. 5, lines 17-57; col. 6, lines 10-44; col. 16, lines 30-34) teaches a process of making a three-dimensional object by three-dimensional printing (see col. 1, lines 13-20 of Danforth I), 
             Regarding claims 4, 5, 8, 11, 12 and 15, see col. 5, lines 39-57 of Danforth I.
             Regarding claim 6, see col. 5, lines 39-57 and col. 6, lines 10-44 of Danforth I.
             Regarding claim 10, see col. 6, lines 10-44 of Danforth I.
             Regarding claim 16, the recited materials are not required in the suspension of Danforth I.
             Regarding claim 17, see col. 5, lines 17-19 of Danforth I.
             Regarding claim 18, see col. 5, lines 21-22 of Danforth I.
             Regarding claim 19, see col. 16, lines 30-34 of Danforth I.
             Regarding claim 20, water is not recited in Danforth I.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danforth et al (Danforth I, U.S. Patent 5,738,817 A) as applied to claims 1, 4-6, 8, 10-12 and 15-20 above, and further in view of Busbee et al (U.S. Patent Application Publication 2017/0253751 A1).
              Regarding claim 2, Danforth I teaches the use of ceramic, metallic, polymeric or mixed components as materials for three-dimensional printing (see col. 1, lines 13-20 of Danforth I). Busbee et al (see the entire document, in particular, paragraphs [0002] and [0006]; Table 1) teaches the use of a dispersion (or suspension) of polymer particles for three-dimensional printing (see paragraphs [0002] and [0006] of Busbee et al), wherein the dispersion (or suspension) includes up to 6% by weight of a dispersant (see Table 1 of Busbee et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polymeric materials in the process of Danforth I in view of Busbee et al 
             Regarding claims 3 and 7, see paragraph [0006] of Busbee et al.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danforth et al (Danforth I, U.S. Patent 5,738,817 A) as applied to claims 1, 4-6, 8, 10-12 and 15-20 above, and further in view of Danforth et al (Danforth II, U.S. Patent 5,997,795 A).
             Regarding claim 9, Danforth I teaches one or more fatty acids (see col. 6, lines 10-44 of Danforth I), but Danforth I does not explicitly teach (1) any of the recited fatty acids. Danforth II (see the entire document, in particular, col. 1, line 21; col. 18, lines 29-62) teaches a process of making a three-dimensional object by three-dimensional printing (see col. 1, line 21 of Danforth II), including oleic acid or stearic acid as dispersants (see col. 18, lines 29-62 of Danforth II), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a fatty acid (e.g., oleic acid, stearic acid) as taught by Danforth II in the process of Danforth I because the substitution of one known material (i.e., the fatty acids taught by Danforth II) for another known material (i.e., the fatty acids taught by Danforth I) would have yielded predictable results (e.g., the manufacture of a three-dimensional object by three-dimensional printing) to one of ordinary skill in the art.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danforth et al (Danforth I, U.S. Patent 5,738,817 A) as applied to claims 1, 4-6, 8, 10-12 and 15-20 above, and further in view of Dunn et al (U.S. Patent Application Publication 2002/0090398 A1).

             Regarding claim 14, see paragraph [0008] of Dunn et al.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742